In this case both plaintiffs and defendants appealed to this court. We have decided the material questions presented in the defendants' appeal,supra.
The plaintiffs appealed on the ground that the court refused to restrain the defendants from collecting the assessments levied in school district number one. For the reasons stated in the opinion in the defendants' appeal, we held that the election held in Shoe Heel district number one, as consolidated with school district number three, was illegal and void. Most of the reasons assigned in support of that decision apply here. We think the election held was wholly void as to both the districts number one and three, and in number two as well, and therefore the assessments in district number one were improperly levied and cannot be collected. *Page 451 
The plain purpose of the statute, was the establishment of a graded school for white children in Shoe Heel district known as districts number one and two. With that object in view, the act provides that an annual assessment as provided for, should be levied upon the taxable property and polls in those districts, for the support of such school, if a majority of the electors therein should vote at the election directed to be held, "for school," or, in case a majority should vote in one district "for school," and a majority in the other should vote "no school," then the assessment should be made in the district voting "school," as allowed by the act.
Thus it will be seen, that there was a common purpose as to both districts, and the election directed to be held was to materially affect this purpose in both or either, as it might result one way or the other in each. If there should be a majority "for school" in each, then the assessment should be levied in both; if there should be such a majority in but one, then the assessment should only be made in that one. A variety of considerations might readily influence the electors in both districts to vote "for school," or for "no school."
If the population, number of school children, the property subject to assessment, and other considerations, in their extent and variety, should combine to make the contemplated school a useful and successful one, the elector might readily vote "for school"; on the other hand, if these considerations should be such as not to give promise of such results, he might just as readily vote "no school." And so, an elector in either district, might be influenced to vote "for school," if district number three, with its population, school children, taxable property and like favorable considerations, could be brought into and made a part of school district number one.
In another view, an elector might justly have refused to attend the election and vote one way or the other, upon the ground that he believed the election to be illegal. Indeed, it appears, that a very considerable number of the electors did not vote at the *Page 452 
election, for this or some other cause. The purpose of the election was to ascertain the true voice of the electors in both districts upon the question of the annual assessment, in view of the condition and circumstances of those districts, uninfluenced by considerations beyond and outside of them. The view we have taken goes to show that the election as held did not serve that purpose, at all events, it may not have done so, and it was not, therefore, the election contemplated and required to be held by the statute.
The county commissioners misapprehended the extent and nature of their power. It is very clear that they had no authority to consolidate districts number one and three, and, however praiseworthy their motives may have been to extend the benefits of the graded school to district number three, their action was unauthorized and void, and the election held was likewise illegal and inoperative. The object of the statute was such as we have attributed to it. To what extent and in what way the unwarranted action of the commissioners influenced the electors in district number two to vote "for school," and others of them not to vote, as they would have done if the election had been properly held, it is impossible to ascertain.
The election was illegal and void, and hence the assessment levied upon the property and polls in district number one was unauthorized and illegal, and the court below ought to have granted the injunction as prayed for by the plaintiffs, until the final hearing of the action.
Other questions as to the validity of the act were discussed on the argument before us, but the view we have taken and the grounds upon which we base our decision, render it unnecessary to decide them now.
There is error, for which the judgment of the court below must be modified, by granting the injunction as prayed for, restraining the defendants from collecting the assessments levied in district number one, and to that end, let this opinion be certified to the superior court of Robeson equity. It is so ordered.
Error.                                             Reversed. *Page 453